 



Exhibit 10.2
JOINDER AGREEMENT
          THIS JOINDER TO SECURITY AGREEMENT AND STOCK PLEDGE AGREEMENT (this
“Joinder”) is executed as of August 28, 2007 by SILICON MOUNTAIN HOLDINGS, INC.,
a Colorado corporation (the “Joining Party”), and delivered to Laurus Master
Fund, Ltd. (“LMF”), Valens U.S. SPV I, LLC (“Valens U.S.”), Valens Offshore SPV
I, Ltd. (“Valens Offshore”) and PSource Structured Debt Limited (“PSource” and,
together with LMF, Valens U.S. and Valens Offshore, the “Purchasers” and each, a
“Purchaser”). Except as otherwise defined herein, terms used herein and defined
in the Security Agreement (as defined below) shall be used herein as therein
defined.
W I T N E S S E T H:
          WHEREAS, SILICON MOUNTAIN MEMORY, INCORPORATED, a Colorado corporation
(the “Company”), certain Subsidiaries of the Company and LMF, have entered into
a Security and Purchase Agreement, made as of September 25, 2006 (as amended,
restated, modified and/or supplemented from time to time, the “Security
Agreement”), providing for the issuance of the Notes and the Warrant and the
execution of the Ancillary Agreement referred to in the Security Agreement;
          WHEREAS, the Joining Party is the parent company of the Company and
desires, or is required pursuant to the provisions of the Security Agreement, to
become the “Parent” under the Security Agreement and a “Pledgor” under the Stock
Pledge Agreement;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to each Purchaser and hereby covenants and agrees with each Purchaser
as follows:
          NOW, THEREFORE, the Joining Party agrees as follows:
          1. By this Joinder, the Joining Party becomes (i) the “Parent” for all
purposes under the Security Agreement, as contemplated in the definition of
“Public Company” and (ii) a “Pledgor” for all purposes under the Stock Pledge
Agreement.
          2. The Joining Party agrees that, upon its execution hereof, it will
become the “Parent” under, and as defined in, the Security Agreement, and will
be bound by all terms, conditions and duties applicable to the Parent under the
Security Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment of the Obligations (as in
the Security Agreement), the Joining Party hereby pledges, hypothecates,
assigns, transfers, sets over and delivers to each Purchaser and grants to each
Purchaser a security interest in all Collateral (as defined in the Security
Agreement), if any, now owned or, to the extent provided in the Security
Agreement, hereafter acquired by it.
          3. The Joining Party agrees that, upon its execution hereof, it will
become a Pledgor under, and as defined in, the Stock Pledge Agreement, and will
be bound by all terms,
Joinder Agreement

 



--------------------------------------------------------------------------------



 



conditions and duties applicable to a Pledgor under the Stock Pledge Agreement.
Without limitation of the foregoing and in furtherance thereof, as security for
the due and punctual payment of the Indebtedness (as defined in the Stock Pledge
Agreement), the Joining Party hereby pledges, hypothecates, assigns, transfers,
sets over and delivers to each Purchaser and grants to each Purchaser a security
interest in all Collateral (as defined in the Stock Pledge Agreement, as amended
hereby), if any, now owned or, to the extent provided in the Stock Pledge
Agreement, hereafter acquired by it.
          4. In connection with the grant by the Joining Party, pursuant to
paragraphs 2 and 3 above, of a security interest in all of its right, title and
interest in the Collateral (as defined in the Stock Pledge Agreement) in favor
of each Purchaser, the Joining Party (i) agrees to deliver to the Purchasers,
together with the delivery of this Joinder, each of the items specified in
Section 3 of the Stock Pledge Agreement, (ii) agrees to execute (if necessary)
and deliver to each Purchaser such financing statements, in form acceptable to
such Purchaser, as such Purchaser may reasonably request or as are necessary or
desirable in the opinion of such Purchaser to establish and maintain a valid,
enforceable, first priority perfected security interest in the Collateral (as
defined in the Security Agreement and the Stock Pledge Agreement) owned by the
Joining Party, and (iii) authorizes each Purchaser to file any such financing
statements without the signature of the Joining Party where permitted by law
(such authorization includes a description of the Collateral as “all assets and
all personal property, whether now owned and/or hereafter acquired” of the
Joining Party (or any substantially similar variation thereof)).
          5. Without limiting the foregoing, the Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as, a Pledgor pursuant to the Stock Pledge Agreement and the Parent
pursuant to the Security Agreement, in each case, as of the date hereof (except
to the extent any such representation or warranty relates solely to an earlier
date in which case such representation and warranty shall be true and correct as
of such earlier date), and agrees to be bound by all covenants, agreements and
obligations of a Pledgor pursuant to the Stock Pledge Agreement, the Parent
pursuant to the Security Agreement, and all other Ancillary Agreements to which
it is or becomes a party.
          6. Schedule A to the Stock Pledge Agreement is hereby amended by
supplementing such Schedule with the information for the Joining Party contained
on Schedule A attached hereto as Annex I.
          7. This Joinder shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, the Joining Party may not assign any of
its rights, obligations or interest hereunder or under the the Security
Agreement or any Ancillary Agreement without the prior written consent of the
Purchasers or as otherwise permitted by the Security Agreement or any Ancillary
Agreement. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.
Joinder Agreement

 



--------------------------------------------------------------------------------



 



          8. From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute an “Ancillary Agreement” for all purposes
of the Security Agreement and the Ancillary Agreements.
          9. The effective date of this Joinder is August 28, 2007.
* * *
Joinder Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
duly executed as of the date first above written.

            SILICON MOUNTAIN HOLDINGS, INC.
      By:   /s/  Rudolph (Tré) A. Cates III Cates        Name:  Rudolph (Tré) A.
Cates III       Title:    CEO      

          Acknowledged and Agreed to by:    
 
        LAURUS MASTER FUND, LTD.    
 
        By:   /s/  David Grin
Name:
  David Grin    
Title:
  Director    
 
        VALENS U.S. SPV I, LLC    
 
        By: Valens Capital Management, LLC, its investment manager    
 
        By:   /s/  David Grin
Name:
  David Grin     Title: Authorized Signatory    
 
        VALENS OFFSHORE SPV I, LTD.    
 
        By: Valens Capital Management, LLC, its investment manager    
 
        By:   /s/  David Grin
Name:
  David Grin     Title: Authorized Signatory    
 
        PSOURCE STRUCTURED DEBT LIMITED    
 
        By: Laurus Capital Management, LLC, its investment manager    
 
        By:   /s/  David Grin
Name:
  David Grin     Title: Principal    

Joinder Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE A to the Stock Pledge Agreement
Pledged Stock

                                                                Stock          
Number     % of                 Class of     Certificate           of    
Outstanding     Pledgor     Issuer     Stock     Number     Par Value     Shares
    Shares    
Silicon Mountain
Holdings,
Inc.    
Silicon Mountain Memory,
Incorporation    
Common
Stock          
$0.01          
100%    

Joinder Agreement

 